

115 HR 6842 IH: Disaster Certainty Act
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6842IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an automatic 60-day delay for certain
			 internal revenue requirements in the case of taxpayers in an area with
			 respect to which a federally declared disaster is requested.
	
 1.Short titleThis Act may be cited as the Disaster Certainty Act. 2.Automatic 60-day delay for taxpayers in area with respect to which federally declared disaster is requested (a)In generalSection 7508A(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					In the case of a bona fide resident of an area with respect to which the Governor for such area
			 requests a declaration with respect to a disaster under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act, the 60-day period
			 beginning on the date of such request shall be disregarded in the same
			 manner as a period specified under the preceding sentence..
 (b)Effective dateThe amendments made by this section shall apply with respect to disasters declared in taxable years beginning after December 31, 2017.
			